
	
		II
		111th CONGRESS
		2d Session
		S. 3687
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2010
			Mr. Nelson of Florida
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide royalty relief, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Royalty Relief for American
			 Consumers Act of 2010.
		2.Eligibility for
			 new leases and the transfer of leases
			(a)Issuance of New
			 Leases
				(1)In
			 generalThe Secretary shall
			 not issue any new lease that authorizes the production of oil or natural gas
			 under the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) to a
			 person described in paragraph (2) unless the person has renegotiated each
			 covered lease with respect to which the person is a lessee, to modify the
			 payment responsibilities of the person to require the payment of royalties if
			 the price of oil and natural gas is greater than or equal to the price
			 thresholds described in clauses (v) through (vii) of section 8(a)(3)(C) of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1337(a)(3)(C)).
				(2)Persons
			 describedA person referred to in paragraph (1) is a person
			 that—
					(A)is a lessee
			 that—
						(i)holds a covered
			 lease on the date on which the Secretary considers the issuance of the new
			 lease; or
						(ii)was
			 issued a covered lease before the date of enactment of this Act, but
			 transferred the covered lease to another person or entity (including a
			 subsidiary or affiliate of the lessee) after the date of enactment of this Act;
			 or
						(B)any other person
			 that has any direct or indirect interest in, or that derives any benefit from,
			 a covered lease.
					(3)Multiple
			 lessees
					(A)In
			 generalFor purposes of paragraph (1), if there are multiple
			 lessees that own a share of a covered lease, the Secretary may implement
			 separate agreements with any lessee with a share of the covered lease that
			 modifies the payment responsibilities with respect to the share of the lessee
			 to include price thresholds that are equal to or less than the price thresholds
			 described in clauses (v) through (vii) of section 8(a)(3)(C) of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1337(a)(3)(C)).
					(B)Treatment of
			 share as covered leaseBeginning on the effective date of an
			 agreement under subparagraph (A), any share subject to the agreement shall not
			 constitute a covered lease with respect to any lessees that entered into the
			 agreement.
					(b)TransfersA
			 lessee or any other person who has any direct or indirect interest in, or who
			 derives a benefit from, a lease shall not be eligible to obtain by sale or
			 other transfer (including through a swap, spinoff, servicing, or other
			 agreement) any covered lease, the economic benefit of any covered lease, or any
			 other lease for the production of oil or natural gas in the Gulf of Mexico
			 under the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.), unless
			 the lessee or other person has—
				(1)renegotiated each
			 covered lease with respect to which the lessee or person is a lessee, to modify
			 the payment responsibilities of the lessee or person to include price
			 thresholds that are equal to or less than the price thresholds described in
			 clauses (v) through (vii) of section 8(a)(3)(C) of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1337(a)(3)(C)); or
				(2)entered into an agreement with the
			 Secretary to modify the terms of all covered leases of the lessee or other
			 person to include limitations on royalty relief based on market prices that are
			 equal to or less than the price thresholds described in clauses (v) through
			 (vii) of section 8(a)(3)(C) of the Outer Continental Shelf Lands Act (43 U.S.C.
			 1337(a)(3)(C)).
				(c)Use of amounts
			 for deficit reductionNotwithstanding any other provision of law,
			 any amounts received by the United States as rentals or royalties under covered
			 leases shall be deposited in the Treasury and used for Federal budget deficit
			 reduction or, if there is no Federal budget deficit, for reducing the Federal
			 debt in such manner as the Secretary of the Treasury considers
			 appropriate.
			(d)DefinitionsIn this section—
				(1)Covered
			 leaseThe term covered lease means a lease for oil
			 or gas production in the Gulf of Mexico that is—
					(A)in existence on
			 the date of enactment of this Act;
					(B)issued by the
			 Department of the Interior under section 304 of the Outer Continental Shelf
			 Deep Water Royalty Relief Act (43 U.S.C. 1337 note; Public Law 104–58);
			 and
					(C)not subject to
			 limitations on royalty relief based on market price that are equal to or less
			 than the price thresholds described in clauses (v) through (vii) of section
			 8(a)(3)(C) of the Outer Continental Shelf Lands Act (43 U.S.C.
			 1337(a)(3)(C)).
					(2)LesseeThe
			 term lessee includes any person or other entity that controls, is
			 controlled by, or is in or under common control with, a lessee.
				(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				3.Price thresholds
			 for royalty suspension provisionsThe Secretary of the Interior shall agree to
			 a request by any lessee to amend any lease issued for any Central and Western
			 Gulf of Mexico tract in the period of January 1, 1996, through November 28,
			 2000, to incorporate price thresholds applicable to royalty suspension
			 provisions, that are equal to or less than the price thresholds described in
			 clauses (v) through (vii) of section 8(a)(3)(C) of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1337(a)(3)(C)). Any amended lease shall impose the new or
			 revised price thresholds effective October 1, 2010. Existing lease provisions
			 shall prevail through September 30, 2010.
		
